LACOMBE, Circuit Judge
(after stating the facts as above). Subdivision 2 of paragraph 2 of section 4 of the naturalization act of June 29, 1906 (34 Stat. 596, c. 3592 [U. S. Comp. St. Supp. 1907, p: 421]), provides as follows:
i‘The petition shall also be verified by the affidavits of at least two credible witnesses, who are citizens of the United States, and who shall state in their affidavits that they have personally known the applicant to be a resident of the United States for a period of at least five years continuously, and of the state, territory, or district in which the application is made for a period of at least one year immediately preceding the date of the filing of his petition, and that they each have personal knowledge that the petitioner is a person of good moral character, and that he is in every way qualified, in their opinion, to be admitted as a citizen of the United States.”
The petition in this case has not been verified in the manner prescribed by the statute, since the witness Ventri is not a citizen of the United States. It complies with the letter of the statute, so far as the witness Silvestri is concerned, since he did “state in [his] affidavit” that he had known the petitioner the requisite time. By admitting, however, that this statement was inaccurate, the witness has deprived his statement of any probative force, and it.would not be a fair compliance with the spirit of the statute to accept a petition thus verified as sufficient.'
The petition may be denied, without prejudice to a renewal on proper pápers. .